Case: 20-60747     Document: 00516340696         Page: 1     Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       June 2, 2022
                                  No. 20-60747
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   Heithem Mohammad Abdul-Khaliq, also known as Heithen
   Abdul, also known as Heithem Khaliq, also known as Heithen
   Mohammed Khaliq, also known as Abdul Khaliq, also known as
   Heithen Khaliq,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A042 381 990


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Heithem Mohammad Abdul-Khaliq, a native and citizen of Saudi
   Arabia, petitions for review of the Board of Immigration Appeals’ (BIA)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60747        Document: 00516340696           Page: 2   Date Filed: 06/02/2022




                                       No. 20-60747


   denying his motion to reopen his removal proceedings, in which his
   application for cancellation of removal for certain permanent residents, 8
   U.S.C. § 1229b(a), was denied. He asserts the BIA: failed to accept
   evidence; based its decision on an incorrect legal standard; did not articulate
   the reasons for denying his motion to reopen; and violated his due-process
   rights.
             Questions of jurisdiction are, of course, reviewed de novo. E.g.,
   Hadwani v. Gonzales, 445 F.3d 798, 800 (5th Cir. 2006). Our court generally
   lacks jurisdiction to review the discretionary denial of an application for
   cancellation of removal. 8 U.S.C. § 1252(a)(2)(B)(i) (noting court does not
   have jurisdiction over “any judgment regarding the granting of relief under
   section . . . 1229b”). Petitioner “cannot manufacture jurisdiction” by
   petitioning for review of a motion to reopen when our court would lack
   jurisdiction to review a petition challenging a decision following an appeal to
   the BIA. Assaad v. Ashcroft, 378 F.3d 471, 475 (5th Cir. 2004).
             Regarding the assertions that the BIA failed to accept evidence and
   based its decision on an incorrect legal standard, we have jurisdiction to
   address constitutional claims and questions of law. 8 U.S.C. § 1252(a)(2)(D).
   These assertions, however, amount to a request for reconsideration of the
   BIA’s discretionary decision couched in legal terms, which does not confer
   jurisdiction. See Delgado-Reynua v. Gonzales, 450 F.3d 596, 599–600 (5th Cir.
   2006) (dismissing for lack of jurisdiction when discretionary issue phrased as
   question of law).
             The contention that the BIA erred by failing to sufficiently explain its
   decision denying the motion to reopen is unexhausted, which also deprives
   of us jurisdiction to hear that claim. See Martinez-Guevara v. Garland, 27
   F.4th 353, 360 (5th Cir. 2022) (explaining challenges “aris[ing] only as a




                                            2
Case: 20-60747      Document: 00516340696          Page: 3   Date Filed: 06/02/2022




                                    No. 20-60747


   consequence of the Board’s error” unexhausted unless presented to BIA in
   motion to reconsider (emphasis in original) (citation omitted)).
          Finally, the claim that the BIA’s decision not to reopen the
   proceedings violated Abdul-Khaliq’s due-process rights is not cognizable.
   See Mejia v. Whitaker, 913 F.3d 482, 490 (5th Cir. 2019) (explaining “no
   liberty interest exists in a motion to reopen, and therefore due process claims
   are not cognizable in the context of reopening proceedings”).
          DISMISSED in part; DENIED in part.




                                         3